Citation Nr: 0421134	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Steven J. Baker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1967 to January 
1970, and was awarded the Purple Heart for injuries during 
combat with the enemy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2003, a videoconference hearing was held before the 
undersigned, who is the Acting Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  It appears that the appellant has submitted 
additional documentary evidence since the April 2003 hearing 
without providing a waiver of RO consideration.  
Nevertheless, in light of the favorable decision below, 
appellate review may proceed without prejudice to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran died in December 2000, the immediate cause 
was listed as due to myocardial infarction.

2.  Medical evidence of record establishes that the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
contributed to or combined to cause the veteran's death.


CONCLUSION OF LAW

The veteran's PTSD contributed to his death in December 2000 
from myocardial infarction. 38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Through correspondence, the appellant has been informed of 
the evidence necessary to substantiate her claim. Pertinent 
identified medical and other records have been obtained, and 
VA examinations have been provided. The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Cause of death

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability. 38 U.S.C.A. § 1310 
(West 2002). The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death. 38 C.F.R. § 
3.312(a).

For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Based on a thorough review of the record, the Board finds 
that service connection is warranted for the cause of the 
veteran's death for the following reasons. The veteran was 
receiving VA disability benefits for PTSD at the time of his 
death. He was also service-connected for residuals of 
multiple gunshot wounds to the right wrist, jaw, and left 
leg, sustained while engaged in combat with the enemy. He was 
awarded the Purple Heart for his gunshot wounds.

The post-service medical records since the mid-1990s document 
that the veteran was prescribed medication to control his 
anxiety, nerves and temper as manifestations of his service-
connected PTSD. These records also document that the veteran 
had serious nonservice-connected heart trouble in the last 
years of his life.

The record shows that the RO granted a 100 percent disability 
rating for PTSD in a February 2000 rating decision, about ten 
months before his death.

According to the veteran's death certificate, he died in 
December 2000 of myocardial infarction. No secondary 
conditions were listed that gave rise to the immediate cause 
of death.

In a statement dated in July 2001, the veteran's private 
physician, M. Moehle, M.D., write that it was his opinion 
that PTSD was more likely than not the most important 
contributing factor to the veteran's fatal myocardial 
infarction.  A private cardiologist, B. Videau, M.D., wrote, 
in Augusts 2001, that the veteran's PTSD may have played a 
casuitive role in his death.  

In a September 2002 deposition, Dr. Moehle again opined that 
the veteran's PTSD contributed to the veteran's death.  The 
doctor recalled prescribing medication for the veteran's 
hypertension and chest pains.  He referred the veteran to a 
cardiologist.  In fact, he recollected that the veteran saw 
the cardiologist nearly a month before his death.  The doctor 
felt that the veteran did not tell him fully about any heart 
problems.  The doctor felt that PTSD prevented the veteran 
from discussing his heart problems openly.  The doctor 
concluded that he felt that the veteran's PTSD was more 
likely than not the most important contributing factor in his 
fatal myocardial infarction.

The appellant provided a deposition dated November 2002 from 
the veteran's treating VA psychiatrist, M. Miller, M.D.  She 
stated that, in her medical opinion, PTSD was a contributing 
factor in causing the veteran's myocardial infarction.  She 
indicated, in essence, that the chronic anxiety, insomnia, 
and stress associated with PTSD resulted in physical and 
mental manifestations, which, in essence, had impaired his 
general health to an extent that his death was hastened.    

The appellant's attorney has also submitted a number of 
articles corroborating an association between PTSD and heart 
disorders.  

After reviewing the evidence of record in this case, the 
Board finds that the evidence is adequate to reach a 
decision. The Board adopts the findings made by the VA 
psychiatrist in her November 2002 sworn statement in support 
of the claim, and finds in favor of the appellant's claim. 
The Board has also the private doctor's September 2002 sworn 
statement.  The doctor appears to state that the veteran's 
PTSD stopped him from seeking medical help to treat his heart 
problems.  This alone does not meet the criteria under 
38 C.F.R. § 3.312.  Nevertheless, the doctor's findings do 
not rebut the VA psychiatrist's opinion.  The law requires 
evidence that shows that the principal or a contributory 
cause of death is due to a service-connected disorder. 38 
C.F.R. § 3.312(a). In this case, the evidence shows that the 
veteran's service-connected PTSD contributed to his cause of 
death of coronary artery disease.

The VA is prohibited from making conclusions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). There is no medical opinion of record that rebuts the 
medical evidence described above, all of which indicates that 
the veteran's PTSD could have or likely did contribute to the 
cause of his death.  In addition to the medical opinions, the 
record shows that the veteran's PTSD had recently worsened.  
This is evidenced by the medical records and the fact that 
the RO increased the veteran's PTSD disability rating from 50 
to 100 percent in a February 2000 decision, within a year of 
the veteran's death.  The Board has also considered the 
articles submitted on the appellant's behalf.  Although the 
articles do not specifically address the veteran's case, 
nevertheless, they provide general background in support of 
the appellant's claim.  Therefore, without any opposing 
evidence, the Board finds that the evidence against the 
appellant's claim does not outweigh the evidence in favor. 

In the last years of the veteran's life, the record shows 
that he received regular treatment for his heart disease and 
PTSD. The Board also finds the testimony before the 
undersigned and written statements provided by the appellant 
as part of her appeal to be credible regarding her lay 
observations of the veteran and the manifestations of his 
PTSD leading up to his death.

Accordingly, the Board determines that it is at least as 
likely as not that the veteran's service-connected PTSD 
contributed or combined to cause his death from myocardial 
infarction based on the evidence of record. Thus, resolving 
the benefit of the doubt in the appellant's favor, service 
connection for the cause of the veteran's death is warranted. 
38 U.S.C.A. §§ 1310, 5107 (West 2002).


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	KAY D. HUDSON
	Acting Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



